Exhibit 21.1 The following is a list of our significant subsidiaries: Company Country of Incorporation Orthofix Australia Pty Limited Australia Orthofix do Brasil Ltda. Brazil Orthofix S.A. France Orthofix G.m.b.H. Germany Orthofix Spine G.m.b.H. Germany Orthofix S.r.l. Italy Orthofix International B.V. Netherlands Orthofix II B.V. Netherlands Implantes y Sistemas Medicos, Inc. Puerto Rico Inter Medical Supplies Limited Seychelles Colgate Medical Limited UK Orthofix Limited UK Orthofix (GB) Limited UK Orthofix UK Limited UK Orthosonics Limited UK Swiftsure Medical Limited UK Victory Medical Limited UK AMEI Technologies, Inc. US Blackstone Medical, Inc. US Neomedics, Inc. US Osteogenics, Inc. US Orthofix Holdings, Inc. US Orthofix US LLC US Orthofix Inc. US
